Citation Nr: 0947026	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-38 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
crush injury, including a broken left leg and left ankle.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in May 2008 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the above 
VARO; a transcript is of record.

This claim was previously before the Board in August 2008, at 
which time the Board remanded it for additional development.  
The requested development has been completed, and the claim 
is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that a low back disability is 
related to active service, and arthritis is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the residuals of a crush 
injury, including a broken left leg and left ankle, are 
related to active service.
 
3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's bilateral 
hearing loss is related to active service, and sensorineural 
hearing loss as an organic disease of the nervous system is 
not shown to have been manifested to a compensable degree 
within one year after separation from service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's tinnitus 
is related to active service.


CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).  

2.  The Veteran's residuals of a crush injury, including a 
broken left leg and left ankle, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  

3.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by service, nor may sensorineural hearing loss, 
as an organic disease of the nervous system, be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

4.  The Veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In December 2004, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim, including 
records from the Social Security Administration, has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the 
Veteran.  Although the timeliness of the letter was defective 
inasmuch as it was issued subsequent to the rating decision 
on appeal, such error is inconsequential because the claim is 
denied herein and there is no effective date or rating to be 
assigned.  

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his low back disability, 
residuals of a crush injury, including a broken left leg and 
left ankle, bilateral hearing loss, and tinnitus.  In this 
regard, the duty to assist requires that in deciding whether 
a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no credible evidence of in-
service events related to low back disability, residuals of a 
crush injury, including a broken left leg and left ankle, 
bilateral hearing loss, and tinnitus, as will be discussed 
below.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination under 
38 C.F.R. § 3.159(c), even considering the low threshold of 
McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(d) (2009).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  
Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 
253 (lay evidence of in-service incurrence is sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009)

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis and other organic disease 
of the nervous system, i.e. sensorineural hearing loss, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  Even if disabling loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

III.  Factual Background

The Veteran's service treatment records (STRs) show that on a 
medical history report he completed at his induction 
examination in February 1963 he did not have any complaints 
related to a low back disability, residuals of a crush 
injury, including a broken left leg and left ankle, bilateral 
hearing loss, and tinnitus.  No abnormalities related to 
these disorders were found at his February 1963 induction 
examination.  On the audiological evaluation at induction, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
25
15
10
10
15

The STRs show that in June 1963 the Veteran was treated for 
an ankle sprain.  In September 1964 the Veteran complained of 
low back pain following a strain.  On examination there was 
slight tenderness over L4 and L5 and slight right 
paravertebral muscular tenderness.  Straight leg raising was 
negative and deep tendon reflexes were normal.  He was 
diagnosed with a lumbar strain, prescribed Robaxin, and told 
to use heat.  The STRs do not show additional treatment or 
complaints related to the Veteran's ankle sprain or low back.

On his March 1965 separation medical history report, the 
Veteran indicated that he had or had had a history of foot 
trouble.  He did not indicate having had any low back 
disorders.  No abnormalities were found on the Veteran's 
March 1965 separation examination.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
20
LEFT
15
5
10
N/A
20

Private post-service treatment records show that in May 2001 
the Veteran complained of pain in the right calf.  He 
complained of pain in the right big toe and leg in July 2001.  
The Veteran was diagnosed with ischemic foot.  In August 2001 
the Veteran was hospitalized after complaining of severe 
bilateral calf claudication with intermittent pain in the 
right foot while at rest and a small, dry ulcer in the right 
second toe.  The Veteran had been treated for two months for 
a severe quarter-block bilateral calf claudication that was 
worse on the right and was relieved with rest.  He had also 
been seen intermittently over the prior two months for 
intermittent episodes of ischemic-type rest pain the right 
forefoot and for the ulcer on the right second toe.  The 
Veteran was diagnosed with severe bilateral claudication and 
ischemic symptoms consistent with an early limb threat on the 
right.  There was also a large medial right thigh wound 
thought to be secondary to herpes zoster.  The Veteran 
underwent an aorto-bifemoral bypass.

The Veteran had a private neurological consultation in 
January 2002 at which he complained of bilateral lower 
extremity pain, weakness, and numbness.  He reported that the 
symptoms began in May 2001 with no blood flow to his lower 
body and legs and an inability to walk.  The examining 
neurologist observed that the Veteran walked into the 
examining room using crutches.  An examination of the ears 
revealed normal hearing.  Hearing was intact to finger rub 
and whisper bilaterally, and Rinne and Weber tests were 
within normal limits.  The right lower extremity was swollen 
with a non-healing ulcer and tenderness.  Motor strength was 
about 4/5 secondary to pain, and there were no involuntary 
movements or fasciculations.  The left lower extremity 
appeared normal.  The right lower extremity had decreased 
sensation to pinprick and light sensation with 
hypersensitivity in the swollen areas.  Deep tendon reflexes 
were normal in the left lower extremity and could not be 
assessed in the right lower extremity.  The examining 
neurologist diagnosed the Veteran with peripheral vascular 
disease in the right lower extremity, status post 
aortobifemoral bypass in August 2001, with residual right 
lower extremity swelling and a non-healing ulcer with 
residual pain, numbness and weakness.

The Veteran complained of dizziness that had persisted for 
two days at February 2004 private treatment.  At June 2004 
private treatment the Veteran complained of right ear 
drainage and ringing with decreased hearing.  July 2004 
audiogram results from private treatment are presented on a 
graph without interpretation.  See 38 C.F.R. § 4.85; Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (Board may not interpret 
graphical representations of audiometric data).  The 
Veteran's unaided speech discrimination was 88 percent 
bilaterally at 65 decibels (dB) with masking of 35 dB.  
Tympanograms were reduced in the right ear and within normal 
limits in the left ear, and otoscopy was clear bilaterally.  
The audiologist noted that the Veteran was inconsistent in 
his response and was clinically responding above the 
threshold levels.  She also noted that the Veteran was a 
vague historian and reported that he had had hearing loss, 
right greater than left, for many years and tinnitus in the 
right ear for many years with dizziness.  Another record 
dated in July 2004 indicates that the examiner felt the 
Veteran to be an extremely poor historian. An August 2004 
magnetic resonance imaging (MRI) showed no evidence of 
enhanced lesion or significant abnormality of the auditory 
canal.

The Veteran testified at the May 2008 hearing that in 1964, 
during his active service, a piece of a bridge that takes 
eight people to lift fell on him, leaving him trapped for 45 
minutes.  He further testified that soon after his service he 
received VA treatment in Los Angeles, including for his 
hearing, but that no records were kept because he worked 
there.

The RO attempted to obtain treatment records for the Veteran 
from 1965 through 1970 from the VA Greater Los Angeles Health 
Care System but was informed in June 2009 that no records for 
the Veteran from this time period are available.

IV.  Analysis

The Board finds that the Veteran's testimony regarding the 
1964 in-service crush injury is not credible.  His STRs show 
treatment for an ankle sprain in June 1963 and for a low back 
strain in September 1964.  Both injuries appear to have been 
of a transient nature, and the Veteran did not indicate 
having ever had any back problems in his medical history 
report as discharge.  Furthermore, his low back and lower 
extremities were normal at his discharge examination, 
tinnitus was not noted, and his hearing was within normal 
limits.  The STRs do not mention a crush injury to the lower 
extremities.  

The post-service private treatment records do not indicate 
that the Veteran mentioned a crush injury from his active 
service when receiving treatment for his lower extremities.  
When the Veteran was diagnosed with severe bilateral 
claudication and ischemic symptoms consistent with an early 
limb threat on the right in August 2001, the treating 
physician did not indicate that it was a result of a crush 
injury.  In addition, the Veteran did not mention a crush 
injury or other injuries from his active service at the 
January 2002 neurological consultation.  The post-service 
treatment records also do not show that the Veteran has been 
diagnosed with a low back disability.

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court has 
held where there is no evidence of the veteran's claimed 
hearing disability until many years after separation from 
service, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service . . . 
."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992)).  Therefore, the critical question is 
whether the veteran has current hearing loss disability which 
is causally related to service.

The post-service treatment records discussed above show that 
the Veteran has been diagnosed with bilateral hearing loss 
and tinnitus in the right ear.  The Veteran stated at the 
July 2004 audiological treatment that he had had hearing loss 
and tinnitus for many years, and as a lay person the Veteran 
is competent to report such symptomatology.  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra; see 38 U.S.C.A. 
§ 1154(a).  

In the present case, there is no evidence in the record that 
the Veteran had tinnitus or hearing loss during his active 
service, that he was diagnosed with them prior to 2004, or 
that he was diagnosed based upon a description of 
symptomatology from within a year of his active service.  At 
the January 2002 neurological evaluation, the Veteran's 
hearing was found to be normal.  Therefore, the Veteran's lay 
testimony regarding his symptomatology is not sufficient to 
establish service connection for bilateral hearing loss or 
tinnitus.  See Id.  Furthermore, there are no treatment 
records indicating that the Veteran had hearing loss within a 
year of his active service.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's military occupational specialty was combat 
engineer and he was stationed in Europe.  However, that is no 
indication from his personnel records that he engaged in 
combat, and the Veteran has made no specific allegations 
about how his active service led to hearing loss and 
tinnitus.  Therefore, the Board is unable to presume that the 
Veteran was exposed to acoustic trauma in service that could 
lead to hearing loss or tinnitus, and the record does not 
contain any credible evidence of such acoustic trauma.  See 
38 U.S.C.A. § 1154(b) (2009).

With regard to the arguments advanced by the Veteran that his 
low back disability, residuals of a crush injury, including a 
broken left leg and left ankle, bilateral hearing loss, and 
tinnitus are somehow related to service, the Board cannot 
accept the Veteran's reported history.  As discussed above, 
his account of the "crush injury" is entirely unsupported 
by contemporaneous reports, including the service separation 
examination.   It is true that a veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Nevertheless, the private 
medical reports in 2004 document the Veteran to be a vague or 
extremely poor historian on audiological examination.  These 
conclusions by the medical professionals are consistent with 
other evidence of record that does not support the Veteran's 
current contentions that current disability is causally 
related to service.  

The Board has specifically considered the decision in 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006), wherein the United States Court of Appeals for the 
Federal Circuit determined that the Board erred by finding 
that a claimant's post-service report of in-service symptoms 
lacked credibility solely because there was no objective 
medical evidence corroborating those symptoms at the time.  
However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it is 
relying on the fact that not only did the Veteran not have 
complaints or findings of the claimed disorders at service 
separation, that he did not seek pertinent treatment for many 
years later, and that he has otherwise been shown to be an 
unreliable historian during the course of post-service 
medical treatment.  As such, the Board must reject the lay 
evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005)(The Board may reject a medical opinion that is based 
on facts provided by the veteran that have been found to be 
inaccurate because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion).  

Because the evidence preponderates against the claim of 
service connection for a back disability, residuals of a 
crush injury, including a broken left leg and left ankle, 
bilateral hearing loss, and tinnitus, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disability is denied.

Service connection for the residuals of a crush injury, 
including a broken left leg and ankle, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


